                                          Case 2:19-cv-08543 Document 1 Filed 10/03/19 Page 1 of 7 Page ID #:1




                                     1 Jonah A. Grossbardt (State Bar No. 283584)
                                       SRIPLAW
                                     2 1801 Century Park East
                                       Suite 1100
                                     3 Los Angeles, CA 90067
                                       323.364.6565 – Telephone
                                     4 561.404.4353 – Facsimile
                                       jonah.grossbardt@sriplaw.com
                                     5
                                       Attorneys for Plaintiff
                                     6 STOCKFOOD AMERICA, INC.

                                     7

                                     8                      UNITED STATES DISTRICT COURT

                                     9                     CENTRAL DISTRICT OF CALIFORNIA
          LOS ANGELES, CALIFORNIA




                                    10
SRIPLAW




                                    11   STOCKFOOD AMERICA, INC.,                      Case No.: 2:19-cv-08543

                                    12                                Plaintiff,       COMPLAINT FOR COPYRIGHT
                                                                                       INFRINGEMENT
                                    13   v.
                                                                                       Demand for Jury Trial
                                    14   JOONG-ANG DAILY NEWS
                                         CALIFORNIA, INC. dba KOREA
                                    15   DAILY NEWS,

                                    16                              Defendant.

                                    17
                                                     COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                    18                    (INJUNCTIVE RELIEF DEMANDED)

                                    19        Plaintiff STOCKFOOD AMERICA, INC. by and through its undersigned

                                    20 counsel, brings this Complaint against Defendant JOONG-ANG DAILY NEWS

                                    21
                                                                                   1
                                                                                               COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                             CASE NO.: 2:19-CV-08543
                                          Case 2:19-cv-08543 Document 1 Filed 10/03/19 Page 2 of 7 Page ID #:2




                                     1 CALIFORNIA, INC. dba KOREA DAILY NEWS for damages and injunctive relief,

                                     2 and in support thereof states as follows:

                                     3                            SUMMARY OF THE ACTION

                                     4        1.     Plaintiff STOCKFOOD AMERICA, INC. (“Stockfood”) brings this

                                     5 action for violations of exclusive rights under the Copyright Act, 17 U.S.C. § 106, to

                                     6 copy and distribute Stockfood’s original copyrighted works of authorship.

                                     7        2.     Stockfood is the world’s leading food image agency. Stockfood has a

                                     8 unique collection of food images, videos, features and recipes on the worldwide

                                     9 subject of food and drink. Stockfood was founded in Munich, Germany by
          LOS ANGELES, CALIFORNIA




                                    10 photographer Pete A. Eising. In 1996, Stockfood founded a sales office in
SRIPLAW




                                    11 Kennebunk, Maine, and in 2007, in London, England. Stockfood specialized in the

                                    12 art of food from the very beginning. In addition to a renowned food photography

                                    13 studio, Studio Eising, the company initially offered exclusively rights-managed

                                    14 images. In 2002 the offering was expanded to include royalty-free images, and in

                                    15 2008 videos were added, together with an in-house production studio.

                                    16        3.     In 2011, features – complete articles including images and text – became

                                    17 available too. Today, an in-house editorial team can supply appropriate text of all

                                    18 images, videos, feature articles and recipes. Stockfood content and productions can be

                                    19 found in high-quality print publications, mobile apps, advertisements, books and

                                    20 calendars worldwide.

                                    21
                                                                                   2
                                                                                               COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                             CASE NO.: 2:19-CV-08543
                                          Case 2:19-cv-08543 Document 1 Filed 10/03/19 Page 3 of 7 Page ID #:3




                                     1         4.     Defendant JOONG-ANG DAILY NEWS CALIFORNIA, INC. DBA

                                     2 KOREA DAILY NEWS (“KDN”) is a news media company that focuses on the

                                     3 Korean culture. Upon information and belief, KDN owns and operates the website at

                                     4 the URL www.koreadaily.com (the “Website”)

                                     5         5.     Stockfood alleges that KDN copied Stockfood’s copyrighted Work from

                                     6 the internet in order to advertise, market and promote its business activities. KDN

                                     7 committed the violations alleged in connection with KDN’s business for purposes of

                                     8 advertising and promoting sales to the public in the course and scope of KDN’s

                                     9 business.
          LOS ANGELES, CALIFORNIA




                                    10                              JURISDICTION AND VENUE
SRIPLAW




                                    11         6.     This is an action arising under the Copyright Act, 17 U.S.C. § 501.

                                    12         7.     This Court has subject matter jurisdiction over these claims pursuant to

                                    13 28 U.S.C. §§ 1331, 1338(a).

                                    14         8.     KDN is subject to personal jurisdiction in California.

                                    15         9.     Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) and

                                    16 1400(a) because the events giving rise to the claims occurred in this district,

                                    17 Defendant engaged in infringement in this district, Defendant resides in this district,

                                    18 and Defendant is subject to personal jurisdiction in this district.

                                    19                                       DEFENDANT

                                    20         10.    Joong-Ang Daily News California, Inc. dba Korea Daily News is a

                                    21 California Corporation with its principal place of business at 690 Wilshire Place, Los
                                                                                     3
                                                                                                 COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                               CASE NO.: 2:19-CV-08543
                                          Case 2:19-cv-08543 Document 1 Filed 10/03/19 Page 4 of 7 Page ID #:4




                                     1 Angeles, California, 90005, and can be served by serving its Registered Agent,

                                     2 Yoonho Nahm at the same address.

                                     3                        THE COPYRIGHTED WORK AT ISSUE

                                     4         11.    In 2002, Stockfood created a photograph entitled “00663926.jpg”, which

                                     5 is shown below and referred to herein as the “Work”.

                                     6

                                     7

                                     8

                                     9
          LOS ANGELES, CALIFORNIA




                                    10
SRIPLAW




                                    11

                                    12

                                    13

                                    14

                                    15

                                    16

                                    17

                                    18
                                               12.    Stockfood registered the Work with the Register of Copyrights on March
                                    19
                                         13, 2008 and was assigned the registration number VA 1-652-931. The Certificate of
                                    20
                                         Registration is attached hereto as Exhibit 1.
                                    21
                                                                                     4
                                                                                              COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                            CASE NO.: 2:19-CV-08543
                                          Case 2:19-cv-08543 Document 1 Filed 10/03/19 Page 5 of 7 Page ID #:5




                                     1         13.    At all relevant times Stockfood was the owner of the copyrighted Work

                                     2 at issue in this case.

                                     3                          INFRINGEMENT BY DEFENDANT

                                     4         14.    KDN has never been licensed to use the Work at issue in this action for

                                     5 any purpose.

                                     6         15.    On a date after the Work at issue in this action was created, but prior to

                                     7 the filing of this action, KDN copied the Work.

                                     8         16.    KDN copied Stockfood’s copyrighted Work without Stockfood’s

                                     9 permission.
          LOS ANGELES, CALIFORNIA




                                    10         17.    After KDN copied the Work, it made further copies and distributed the
SRIPLAW




                                    11 Work on the internet to promote the sale of goods and services as part of news media

                                    12 website.

                                    13         18.    KDN copied and distributed Stockfood’s copyrighted Work in

                                    14 connection with KDN’s business for purposes of advertising and promoting KDN’s

                                    15 business, and in the course and scope of advertising and selling products and services.

                                    16         19.    Stockfood’s Works are protected by copyright but are not otherwise

                                    17 confidential, proprietary, or trade secrets.

                                    18         20.    KDN committed copyright infringement of the Work as evidenced by the

                                    19 documents attached hereto as Exhibit 2.

                                    20         21.    Stockfood never gave KDN permission or authority to copy, distribute or

                                    21 display the Work at issue in this case.
                                                                                      5
                                                                                                 COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                               CASE NO.: 2:19-CV-08543
                                          Case 2:19-cv-08543 Document 1 Filed 10/03/19 Page 6 of 7 Page ID #:6




                                     1          22.    Stockfood notified KDN of the allegations set forth herein on April 1,

                                     2 2019. To date, KDN has failed to respond to Plaintiff’s Notice.

                                     3                                    COUNT I
                                                                   COPYRIGHT INFRINGEMENT
                                     4
                                                23.    Plaintiff incorporates the allegations of paragraphs 1 through 222 of this
                                     5
                                         Complaint as if fully set forth herein.
                                     6
                                                24.    Stockfood owns a valid copyright in the Work at issue in this case.
                                     7
                                                25.    Stockfood registered the Work at issue in this case with the Register of
                                     8
                                         Copyrights pursuant to 17 U.S.C. § 411(a).
                                     9
          LOS ANGELES, CALIFORNIA




                                                26.    KDN copied, displayed, and distributed the Work at issue in this case and
                                    10
SRIPLAW




                                         made derivatives of the Work without Stockfood’s authorization in violation of 17
                                    11
                                         U.S.C. § 501.
                                    12
                                                27.    KDN performed the acts alleged in the course and scope of its business
                                    13
                                         activities.
                                    14
                                                28.    KDN’s acts were willful.
                                    15
                                                29.    Stockfood has been damaged.
                                    16
                                                30.    The harm caused to Stockfood has been irreparable.
                                    17
                                                WHEREFORE, the Plaintiff prays for judgment against the Defendant Joong-
                                    18
                                         Ang Daily News California, Inc. dba Korea Daily News that:
                                    19

                                    20

                                    21
                                                                                     6
                                                                                                  COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                CASE NO.: 2:19-CV-08543
                                          Case 2:19-cv-08543 Document 1 Filed 10/03/19 Page 7 of 7 Page ID #:7




                                     1         a.    Defendant and its officers, agents, servants, employees, affiliated entities,

                                     2 and all of those in active concert with them, be preliminarily and permanently enjoined

                                     3 from committing the acts alleged herein in violation of 17 U.S.C. §§ 501, 1203;

                                     4         b.    Defendant be required to pay Plaintiff its actual damages and Defendant’s

                                     5 profits attributable to the infringement, or, at Plaintiff’s election, statutory damages, as

                                     6 provided in 17 U.S.C. §§ 504, 1203.

                                     7         c.    Plaintiff be awarded its attorneys’ fees and costs of suit under the

                                     8 applicable statutes sued upon; and

                                     9         d.    Plaintiff be awarded such other and further relief as the Court deems just
          LOS ANGELES, CALIFORNIA




                                    10 and proper.
SRIPLAW




                                    11                                      JURY DEMAND

                                    12         Plaintiff hereby demands a trial by jury of all issues so triable.

                                    13
                                         DATED: October 3, 2019                  /s/ Jonah A. Grossbardt
                                    14
                                                                                 JONAH A. GROSSBARDT
                                                                                 SRIPLAW
                                    15
                                                                                 Attorneys for Plaintiff Stockfood America, Inc.
                                    16

                                    17

                                    18

                                    19

                                    20

                                    21
                                                                                     7
                                                                                                  COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                CASE NO.: 2:19-CV-08543
